Citation Nr: 1145754	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  10-01 185	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as due to exposure to ionizing radiation and involvement in Project 112-Shipboard Hazard and Defense (SHAD). 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had active service from January 1964 to December 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The RO in Salt Lake City, Utah, currently has jurisdiction of the claims.  

The Veteran and his wife presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in February 2011.  A transcript of the hearing is of record.  

The claims were remanded by the Board in May 2011 for additional development, namely to schedule the Veteran for a sleep study and for appropriate VA examinations.  The actions directed by the Board have been accomplished and the matters returned for appellate review.  

The issue of entitlement to an increased rating for depression has been raised by the record, see November 2011 Informal Hearing Presentation, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  Service personnel records do not show that the Veteran was exposed to ionizing radiation; therefore, exposure to ionizing radiation may not be presumed. 

2.  The Veteran's sleep apnea was not manifested in service or for many years thereafter, and is not shown to be related to service or to any exposure to hazardous environmental agents employed in Project SHAD. 

3.  The Veteran, without good cause, failed to report to a VA audio examination scheduled in conjunction with his claim for TDIU.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011). 

2.  The Veteran's failure to report for a VA audio examination requires that the claim for a TDIU be denied.  38 C.F.R. § 3.655(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he has sleep apnea as a result of exposure to agents used in Project SHAD in service or to exposure to ionizing radiation onboard a ship that had previously been involved in atmospheric testing of nuclear weapons.  In filing his claim, he reported that sleep apnea began in 2001.  See VA Form 21-526 received May 2007.  At the time of his hearing, he asserted that he had had sleep apnea during service and was treated for the condition.  See February 2011 hearing transcript.  

Project SHAD was part of a larger effort called Project 112 which was a comprehensive program initiated in 1962, by the Department of Defense (DoD) to protect and defend against potential chemical and biological warfare threats.  Project 112 tests involved tests conducted on land rather than aboard ships.  Project SHAD involved service members from the Navy and Army and may have involved a small number of personnel from the Marine Corps and Air Force.  Service members were not test subjects, but rather were involved in conducting the tests.  Animals were used in some, but not most, tests.  DoD continues to release declassified reports about sea- and land-based tests of chemical and biological materials known collectively as "Project 112."  VA is coordinating with DoD to obtain information as to the nature and availability of the tests, who participated, duration and agents used. 

There is no specific statute or regulation pertaining to the development of claims alleging participation in Project SHAD.  The Veterans Health Care, Capital Asset, and Business Improvement Act of 2003, Public Law 108-170, provides participating Veterans with a thorough clinical evaluation and enhanced access to enrollment in the VA Health Care System, to include VA health care at no cost for any illness possibly related to their participation in that project.  VHA Directive 2004-016 (April 15, 2004) states that DoD has provided VA with declassified information concerning the test name, date, location and ship involved; names and service numbers of participating Veterans; and identification of the exposure types. 

A letter to the Veteran dated in December 2002 from the VA Undersecretary for Benefits informed the Veteran that he was present during SHAD tests.  Confirmation is of record that the Veteran served on the U.S.S. Granville S. Hall, and that during his time on the ship it was involved in the following SHAD tests: Shady Grove 22; Fearless Johnny; Flower Drum, Phase I; and Big Tom.  A list of the relevant agents associated with each of these tests was provided. 

Service connection for a disorder which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  Ramey v. Brown, 9 Vet. App. 40 (1996).  First, there are specific diseases that may be presumptively service connected if manifest in a radiation-exposed Veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  A "radiation-exposed" Veteran is one who participated in a radiation-risk activity.  A "radiation- risk activity" includes the onsite participation in a test involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at certain specified sites.  38 C.F.R. § 3.309(d)(3).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure. 

Second, other "radiogenic" diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2), found five years or more after service in an ionizing radiation-exposed Veteran may also be service-connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service, or if they are otherwise linked medically to ionizing radiation exposure while in service.  Other claimed diseases may be considered radiogenic if the claimant has cited or submitted competent scientific or medical evidence that supports that finding.  38 C.F.R. § 3.311(b)(4). 

When it has been determined that: (1) a Veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons; (2) the Veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  When such a claim is forwarded for review, the Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the Under Secretary of Health.  38 C.F.R. §§ 3.311(b), (c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is "at least as likely as not" that the disease resulted from in-service radiation exposure or whether there is "no reasonable possibility" that the disease resulted from in-service radiation exposure.  38 C.F.R. § 3.311(c)(1). 

Third, direct service connection can be established by showing that the disease or malady was incurred during or aggravated by service, a task which includes the burden of tracing causation to a condition or event during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The Board notes at this juncture that there is no evidence that the Veteran participated in a radiation risk activity as defined under 38 C.F.R. § 3.309(d)(3)(ii), nor has he specifically so contended.  There is also no evidence showing that the Veteran was exposed to ionizing radiation during his military service.  Rather, the Veteran's service personnel records are negative for any indication of exposure to ionizing radiation.

The Veteran's service treatment records are devoid of reference to complaint of, or treatment for, sleep apnea, or any symptoms suggestive of sleep apnea.  At the time of the Veteran's discharge from service, clinical evaluation of all systems was normal except for identifying body marks, scars, tattoos.  See December 1967 reports of medical examination.  

The Veteran underwent a sleep study on October 27, 2008.  The clinical summary indicates that he reported snoring, witnessed apneas, restless legs, excessive daytime sleepiness, and hypertension.  It was concluded that the Veteran had severe mixed central and obstructive sleep apnea syndrome.  

The Veteran underwent a VA general medical examination in July 2011, at which time his claims folder was available and reviewed.  In pertinent part, the examiner noted an April 2009 sleep study showing severe mixed central and obstructive sleep apnea with an AHI of 49 per hour and periodic limb movement disorder.  The Veteran reported that the symptoms of sleep apnea probably started around 2009 when he had the sleep study and that his wife noticed apnea.  He was having severe fatigue and had to take naps for one to two hours two to three times a week.  The examiner noted that when she informed the Veteran that the examination was to see whether or not the sleep apnea was related to the SHAD testing, the Veteran indicated that he had no idea how it could have been and that he was more concerned about his other conditions being secondary to SHAD testing.  

Following physical examination, the Veteran was diagnosed with mixed obstructive and central sleep apnea.  The examiner noted that there was no evidence of this being diagnosed until 2009 and the Veteran indicated that the symptoms were noticed by his wife around that time.  The examiner also noted that the Veteran did not give a long history of sleep apnea symptoms prior to that.  There was no evidence of sleep apnea in the service treatment records and there had been no evidence of long term effects from SHAD testing, and certainly one could not even see how this testing so many years ago would cause sleep apnea now.  The examiner did not see a physiological connection.  It was, therefore, her opinion that the sleep apnea is not caused by or aggravated by the specific chemicals, toxins or agents the Veteran was exposed to during SHAD testing and that sleep apnea was also not caused by or aggravated by active duty.  

The evidence of record does not support the claim for service connection for sleep apnea.  While it is clear that the Veteran has this disorder, there is no competent evidence establishing that it is etiologically related to active service.  Rather, the only medical evidence of record that provides an opinion on the matter determined that the Veteran's sleep apnea is not related to service, including his SHAD participation.  In support of this opinion, the VA examiner noted the absence of evidence of sleep apnea in the service treatment records, the fact that the disorder was not diagnosed until 2009 (though the Board notes that the Veteran indicated sleep apnea was present in 2001 and that a 2008 sleep study of record also diagnosed the condition), and the fact that the Veteran did not give a long history of sleep apnea symptoms prior to being diagnosed.  

The Veteran has testified that he believes his current disability is related to service.  However, where, as here, the determinative issue involves a question of a medical nexus or medical causation that is not capable of lay observation, competent medical evidence is required to substantiate the claim because a lay person does not have the qualified education, training, and/or expertise to offer an opinion on medical causation.  See 38 C.F.R. § 3.159 (2011). 

In the absence of competent evidence establishing an etiological relationship between active service and sleep apnea, service connection is not warranted and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

TDIU

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2011).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).

The Veteran's claim for entitlement to a TDIU was remanded by the Board in May 2011 in order for the Veteran to be afforded a VA examination to determine the severity of his service-connected disabilities (depression, rated as 30 percent disabling; urethral stricture, 20 percent; tinnitus, 10 percent; and hearing loss, 0 percent) and to obtain an opinion as to whether they render him unable to secure and follow a substantially gainful occupation.  

On June 24, 2011, the RO scheduled the Veteran for three VA examinations, namely a general medical examination, a mental disorders examination, and an audio examination.  See compensation and pension exam inquiry.  The mental disorders examination was conducted on July 8, 2011 and the general medical examination was conducted on July 28, 2011.  

Veterans seeking compensation are required to report for scheduled examinations.  38 C.F.R. §§ 3.326, 3.327, 3.655 (2011).  Entitlement to a TDIU is a component of an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. at 447 (2009).  When a claimant fails, without good cause, to report for an examination scheduled in conjunction with a claim for increased rating, the claim shall be denied.  38 C.F.R. § 3.655(b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or death of an immediate family member.  38 C.F.R. § 3.655(a) (2011).  Notice of this regulation was provided to the Veteran a June 2011 letter from the RO informing him that it was scheduling him for examinations in connection with his claims.

The Veteran failed to report to the audio examination and it was cancelled on August 1, 2011.  He has not provided a reason for failing to report.  As the Veteran failed to report for the VA examination scheduled in connection with his claim for TDIU without providing good cause, his claim must be denied.  The use of the word "shall" under 38 C.F.R. § 3.655(b) leaves no discretion to the Board in this matter.  Where the law and not the evidence is dispositive, the claim should be denied due to the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The Board acknowledges the Veteran's representative's assertion that although a claim for increased rating for depression is not on appeal, the issue of entitlement to a TDIU is inextricably intertwined with such a claim and that the Veteran may meet the schedular criteria should an increased rating be granted.  See November 2011 information hearing presentation.  The Board disagrees for the very reason that there are no remaining issues to be decided in conjunction with this appeal.  In other words, there is no outstanding issue on appeal that remains unadjudicated and is so closely tied to the issue of entitlement to a TDIU that the Board cannot issue a final decision on the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1990). 

The representative also contends that although the Veteran does not meet the schedular criteria for TDIU, his claim warrants referral for extraschedular consideration.  See November 2011 information hearing presentation.  The Board also disagrees with this assertion.  

38 C.F.R. § 4.16(b) provides for referral of cases for extraschedular consideration if a Veteran is unemployable by reason of service-connected disability, but does not meet the schedular requirements for consideration under 38 C.F.R. § 4.16(a).  In this case, the Veteran does not meet the schedular requirements because he does not have one service-connected disability rated at 60 percent and his combined disability rating is only 50 percent.  

For a Veteran to prevail on a claim for a total compensation rating based on individual unemployability on an extraschedular basis, it is necessary that the record reflect some factor which places the case in a different category than other Veterans with equal rating of disability.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  This is so because a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The Board does not currently have jurisdiction to authorize an extraschedular rating in the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996); Cf. 66 Fed. Reg. 49, 886 (Oct. 1, 2001) (final rule proposal to authorize the Board to assign an extraschedular rating).  It may, however, determine that a particular case warrants referral to the Director of Compensation and Pension for extraschedular consideration under 38 C.F.R. § 3.321(b) and 38 C.F.R. § 4.16 (b).  In this case, the Board does not find that the Veteran has satisfied the requirements for extraschedular referral under 38 C.F.R. § 4.16(b) because the VA examiner who conducted the general medical examination did not believe that his service-connected urethral stricture prevented him from working and the examiner who conducted the mental disorders examination determined that mental health concerns were not considered limiting to the Veteran's capacity to secure and maintain gainful employment.  No opinion regarding his service-connected tinnitus and bilateral hearing loss could be provided because the Veteran failed to report to the scheduled audio examination.  

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in letters dated July 2007 and November 2008.  Accordingly, the duty to notify has been fulfilled.

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty has also been met, as the Veteran's service, VA and private treatment records have been associated with the claims folder and he was afforded appropriate VA examinations in connection with his claim, as instructed in the Board's May 2011 remand.  The RO substantially complied with the Board's remand, see D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), and the record does not suggest the existence of additional, pertinent evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.



ORDER

Service connection for sleep apnea is denied.  

Entitlement to TDIU is denied.  


____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


